Case 2:20-cv-00630-JMS-DLP Document 61 Filed 01/15/21 Page 1 of 5 PageID #: 1158




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

 ________________________________________________
                                                        )
 PATRICK R. SMITH and BRANDON S. HOLM,                  )
 individually and on behalf of all others similarly     )
 situated,                                              )
                                                        )
         Plaintiffs,                                    )
                                                        )
 v.                                                     )             No. 2:20-cv-630-JMS-DLP
                                                        )
 JEFFREY A. ROSEN, in his official capacity as the      )
 Acting Attorney General of the United States; MICHAEL )
 CARVAJAL, in his official capacity as the Director     )
 of the Federal Bureau of Prisons; and T. J. WATSON, in )
 his official capacity as Complex Warden for the Terre  )
 Haute Federal Correctional Complex,                    )
                                                        )
         Defendants.                                    )
 ________________________________________________)

   PLAINTIFFS’ EMERGENCY MOTION REQUIRING DEFENDANTS TO SHOW
 CAUSE WHY THEY SHOULD NOT BE HELD IN CONTEMPT FOR VIOLATING THE
               COURT’S PRELIMINARY INJUNCTION ORDER

          Plaintiffs respectfully move for emergency relief in light of new evidence that the

 Government is not complying with this Court’s injunction order.

          On January 7, 2021, and as a condition of holding any further executions,. this Court

 directed that Defendants to take four steps to reduce the threat of spread of COVID-19 at Terre

 Haute FCI stemming from the executions Defendants have elected to hold during the pandemic.

 ECF 56. The first of these directives is that the “defendants will enforce mask requirements for all

 staff participants in the executions.” Id. at *1. The mask requirement was part of a narrowly

 drawn Preliminary Injunction that imposed various safety protocols on the Defendants as a

 condition of conducting any further executions in the midst of the COVID-19 pandemic.

          On January 10, Plaintiffs moved for an order requiring Defendants to file pre- and post-

 execution compliance reports in light of this Court’s prior findings on misrepresentations by


 150434782.1
Case 2:20-cv-00630-JMS-DLP Document 61 Filed 01/15/21 Page 2 of 5 PageID #: 1159




 Defendants. ECF 58; ECF 55. Defendants opposed the compliance-report motion, assuring the

 Court that “they intend to comply with the Court’s preliminary injunction while conducting the

 scheduled executions.” ECF 59.

          The Court partially granted Plaintiffs’ compliance-report motion, directing Defendants to

 file compliance reports within fifteen days after the executions. See Order Granting in Part and

 Denying in Part Plaintiffs’ Emergency Motion for Pre- and Post-Execution Compliance Reports

 (Dkt. 60) (“Compliance Report Order”). The Court did not order Defendants to provide a pre-

 execution compliance report, but it stated that “[n]othing in this [order] prevents the court from

 taking additional enforcement action, should it learn its injunction is not being followed.” Id. The

 present motion seeks such additional enforcement action based upon violations of the Court’s

 injunction.

          Witnesses to last night’s execution of Corey Thompson report that Defendants failed to

 ensure that execution team members complied with the Court’s mask mandate. A media witness

 to the execution reported that at least one of the executioners never wore a mask, and the other

 removed his mask. See Declaration of Jennifer Davis, attached hereto as Exhibit 1. And the

 spiritual advisor to Mr. Thompson attests that he saw both of the executioners in the execution

 chamber during the proceedings without masks. See Declaration of William Breeden, attached

 hereto as Exhibit 2.

          Dustin Higgs is scheduled to be executed this evening at 6:00 p.m. EST. Mr. Higgs, who

 continues to maintain his innocence,1 would be the latest person executed by the current

 administration,2 with many of the executions occurring at the worst (up to now) point in the

 pandemic, and with COVID-19 still widespread at FCC Terre Haute.


 1
    “Dustin Higgs, Awaiting Federal Execution, Says He's Innocent,” The Intercept (Jan. 14, 2021),
 https://theintercept.com/2021/01/14/dustin-higgs-federal-executions-death-penalty/; see also Newsweek
 (Jan. 12, 2021), https://www.newsweek.com/petition-halt-dustin-higgs-execution-amasses-over-15-
 million-signatures-1560842 .
 2
   “Trump Is Putting the Machinery of Death Into Overdrive,” The Atlantic (Jan. 15, 2021) (“After 17
 years without a federal execution in the United States, the Trump administration has gone on what can

                                                  -2-
 150434782.1
Case 2:20-cv-00630-JMS-DLP Document 61 Filed 01/15/21 Page 3 of 5 PageID #: 1160




          In light of this evidence of non-compliance, Plaintiffs request additional relief, including

 but not limited to:

          1. Ordering Defendants to show cause immediately why they should not be held in

               contempt for the violating the Court’s preliminary injunction order;

          2. Barring any future executions at FCC Terre Haute in light of Defendants’ non-

               compliance with the Court’s preliminary injunction, pending a ruling by the Court on

               this show-cause motion; and/or

          3. Entering an order precluding the executioners who violated the Court’s mask

               requirement from participating in the execution scheduled for January 15, 2021 and

               any other executions in the next 60 days.


 Dated: January 15, 2021                          Respectfully submitted,

                                                  /s/ Robert A. Burgoyne _________

                                                  John R. Maley
                                                  Barnes & Thornburg LLP
                                                  11 South Meridian Street
                                                  Indianapolis, Indiana 46204-3535
                                                  Telephone: (317) 231-7464 (direct)
                                                  John.maley@btlaw.com

                                                  Robert A. Burgoyne, pro hac vice
                                                  Caroline M. Mew, pro hac vice
                                                  Perkins Coie LLP
                                                  700 13th St. NW, Suite 800
                                                  Washington, DC 20005-3960
                                                  Telephone: (202) 654-1767
                                                  rburgoyne@perkinscoie.com
                                                  cmew@perkinscoie.com

                                                  Sarah Howland, pro hac vice
                                                  Perkins Coie LLP

 only be called a killing spree.”), https://www.theatlantic.com/ideas/archive/2021/01/trump-putting-
 machinery-death-overdrive/617682/.


                                                   -3-
 150434782.1
Case 2:20-cv-00630-JMS-DLP Document 61 Filed 01/15/21 Page 4 of 5 PageID #: 1161




                                     1155 Avenue of the Americas, 22nd Floor
                                     New York, N.Y. 10036-2711
                                     Telephone: (212) 262-6900
                                     showland@perkins.coie.com




                                      -4-
 150434782.1
Case 2:20-cv-00630-JMS-DLP Document 61 Filed 01/15/21 Page 5 of 5 PageID #: 1162




                                   CERTIFICATE OF SERVICE

          I hereby certify that on January 15, 2021, a copy of the foregoing document was filed

 electronically. Service of this filing will be made on all ECF-registered counsel by operation of

 the court's electronic filing system.

                                             /s/ Robert A. Burgoyne
                                             Robert A. Burgoyne




                                               -5-
 150434782.1
